Exhibit 10.3

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
(this “Agreement”) is dated as of February 21, 2019, by and among OCULAR
THERAPEUTIX, INC., a Delaware corporation, (“Borrower”), MIDCAP FINANCIAL TRUST,
a Delaware statutory trust, in its capacity as administrative agent (“Agent”)
for the lenders under the Credit Agreement (as defined below) (“Lenders”), and
the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Lenders and Agent are parties to that certain Third Amended
and Restated Credit and Security Agreement, dated as of December 21, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein have the meanings given to
them in the Credit Agreement except as otherwise expressly defined herein),
pursuant to which Lenders have agreed to provide to Borrower certain loans and
other extensions of credit in accordance with the terms and conditions thereof;

 

WHEREAS, Borrower, Agent and Lenders desire to amend certain provisions of the
Credit Agreement in accordance with, and subject to, the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Agent hereby
agree as follows:

 

1.             Acknowledgment of Obligations.  Borrower hereby acknowledges,
confirms and agrees that all Credit Extensions made prior to the date hereof,
together with interest accrued and accruing thereon, and fees, costs, expenses
and other charges owing by Borrower to Agent and Lenders under the Credit
Agreement and the other Financing Documents, are unconditionally owing by
Borrower to Agent and Lenders, without offset, defense or counterclaim of any
kind, nature or description whatsoever except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditor’s rights generally.

 

2.             Amendments to Credit Agreement.  Subject to the terms and
conditions of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 5 below, the Credit Agreement is hereby
amended as follows:

 

(a)           Section 6.2(a) of the Credit Agreement is hereby amended by
(1) renumbering clause (viii) as clause (ix), and (2) inserting the following
new clause (viii) immediately after clause (vii):

 

(viii) within five (5) days of delivery, copies of all statements, reports and
notices made available to any holders of Permitted Convertible Indebtedness; and

 

--------------------------------------------------------------------------------



 

(b)           Article 7 of the Credit Agreement is hereby amended by inserting
the following new Section 7.13 immediately after Section 7.12:

 

7.13        Permitted Convertible Indebtedness.  (a) Make or permit any payment
on any Permitted Convertible Indebtedness, including any payment of interest
thereon, except for Permitted Payments; (b) repurchase, redeem, or prepay any
principal in respect of the Permitted Convertible Indebtedness, or (c) amend any
provision in any Permitted Convertible Indebtedness Document other than as may
be expressly permitted pursuant to the terms of the Subordination Agreement. 
Without limiting the foregoing, in no event shall Borrower elect to redeem any
Permitted Convertible Indebtedness, or elect a Cash Settlement or Combination
Settlement under (and as defined in) the Permitted Convertible Indebtedness
Documents or make any Repurchase (as defined in the Permitted Convertible
Indebtedness Documents) of any Permitted Convertible Indebtedness.

 

(c)           Section 10.1(e) of the Credit Agreement is hereby amended by
(1) renumbering clause (iv) as clause (v) and (2) inserting the following new
clause (iv) immediately after clause (iii):

 

(iv) any Credit Party breaches or defaults under any Permitted Convertible
Indebtedness Document, or any event occurs that requires the prepayment or
redemption by a Credit Party of any Permitted Convertible Indebtedness, or the
delivery of any notice with respect to any Permitted Convertible Indebtedness
that results in such Permitted Convertible Indebtedness becoming due and payable
or which permits the acceleration prior to the stated maturity thereof (without
regard to any subordination terms with respect thereto), or

 

(d)           Section 13.14(c) of the Credit Agreement is hereby amended by
inserting the following new sentence immediately after the third sentence
thereof:

 

All matters requiring the satisfaction or acceptance of Agent in the definition
of “Permitted Convertible Indebtedness” shall further require the satisfaction
and acceptance of Required Lenders.

 

(e)           Section 15 of the Credit Agreement is hereby amended by inserting
the following new definitions of “Permitted Convertible Indebtedness”,
“Permitted Convertible Indebtedness Documents”, and “Subordination Agreement” to
such section in appropriate alphabetical sequence:

 

“Note Purchase Agreement” means that certain Note Purchase Agreement dated as of
February 21, 2019, among Borrower and the parties thereto as “Purchasers”, as at
any time amended in accordance with the Subordination Agreement.

 

2

--------------------------------------------------------------------------------



 

“Permitted Convertible Indebtedness” means Indebtedness of the Borrower incurred
pursuant to the Note Purchase Agreement in an aggregate amount not to exceed
$37,500,000 during the term of this Agreement, that is convertible into common
stock of Borrower and has been subordinated and made junior to the payment in
full of the Obligations pursuant to the Subordination Agreement; provided that
(a) at the time such Permitted Convertible Indebtedness is incurred, no Default
or Event of Default has occurred or would occur as a result of such incurrence,
(b) all necessary corporate, company, shareholder or similar actions shall be
taken and consents obtained in connection with the issuance of such Permitted
Convertible Indebtedness, (c) the issuance of such Permitted Convertible
Indebtedness shall be consummated in compliance with all applicable Laws,
(d) only one issuance of Permitted Convertible Indebtedness shall be permitted
during the term of this Agreement, and (e) the documentation evidencing such
Permitted Convertible Indebtedness shall have been delivered to the Agent and
shall contain all of the following characteristics: (i) it shall be (shall
remain) unsecured, (ii) it shall not have a maturity (and shall not require any
principal repayments or mandatory redemption thereof (other than in connection
with a Change in Control)) prior to the date that is 91 days after the Maturity
Date, (iii) if it has any covenants, such covenants (including covenants
relating to incurrence of indebtedness) shall be less restrictive than those set
forth herein, (iv) it shall have no restrictions on the Borrower’s ability to
grant liens securing indebtedness ranking senior to such Permitted Convertible
Indebtedness, and (v) it may be cross-accelerated and cross-defaulted with the
Obligations and other senior indebtedness of the Borrower so long as the
Subordination Agreement is in full force and effect, and may be accelerated upon
bankruptcy.

 

“Permitted Convertible Indebtedness Documents” means the Note Purchase Agreement
and any other documents evidencing and/or securing Permitted Convertible
Indebtedness, including, without limitation, any and all notes issued in
connection with the Note Purchase Agreement, all of which documents shall be in
form and substance acceptable to Agent in its sole discretion.  It is
acknowledged and agreed that the Permitted Convertible Indebtedness Documents
provided to Agent in connection with satisfaction of the conditions precedent to
that certain First Amendment to Third Amended and Restated Credit Agreement
among Borrower, Agent and Lenders, are in form and substance acceptable to Agent
and Lenders.

 

“Permitted Payments” means (a) cash payments made in lieu of fractional shares
solely in connection with the conversion of any Permitted Convertible
Indebtedness into common stock of Borrower and (ii) payments of reasonable
attorneys’ fees and expenses incurred by the holders of the Permitted
Convertible Indebtedness that are required to be paid by Borrower under the
terms of the Subordinated Debt Documents.

 

3

--------------------------------------------------------------------------------



 

“Subordination Agreement” means that certain Subordination Agreement dated as of
February 21, 2019, by and among Cap 1 LLC, as agent for the holders of the
Permitted Convertible Indebtedness, Borrower and Agent, as the same may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms thereof.

 

(f)            Section 15 of the Credit Agreement is hereby further amended by
amending the definition of “Change of Control” contained therein by (1) deleting
the word “or” at the end of clause (d) thereof, (2) adding the phrase “; or” to
clause (e) immediately prior to “.” at the end thereof and (3) inserting the
following new clause (f) immediately after clause (e) but prior to “.” at the
end thereof:

 

(f)  the occurrence of any  “Corporate Transaction” as defined in the Note
Purchase Agreement

 

(g)           Section 15 of the Credit Agreement is hereby further amended by
amending the definition of “Financing Document” contained therein by adding the
following immediately after the phrase “the Fee Letter(s),”:

 

the Subordination Agreement,

 

(h)           Section 15 of the Credit Agreement is hereby further amended by
deleting clause (d) of the definition of Permitted Indebtedness contained
therein and substituting the following in lieu thereof:

 

(d) Permitted Convertible Indebtedness;

 

3.             No Other Amendments.  Except for the amendments set forth and
referred to in Section 2, the Credit Agreement and the other Financing Documents
shall remain unchanged and in full force and effect and Borrower hereby ratifies
and reaffirms all of its obligations under the Credit Agreement and the other
Financing Documents as amended by this Agreement.  Nothing in this Agreement is
intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of Borrower’s Obligations or to modify, affect or impair the
perfection or continuity of Agent’s security interests in, security titles to or
other liens, for the benefit of itself and the Lenders, on any Collateral for
the Obligations.

 

4.             Representations and Warranties.  To induce Agent and Lenders to
enter into this Agreement, Borrower does hereby warrant, represent and covenant
to Agent and Lenders that (i) each representation and warranty of Borrower set
forth in the Credit Agreement and other Financing Documents is hereby restated
and reaffirmed as true, accurate and complete in all material respects on and as
of the date hereof as if such representation or warranty were made on and as of
the date hereof (provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof, and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date), (ii) both
before and after giving effect to this Agreement, no Default or Event of Default
has occurred and is continuing and (iii) Borrower has the power and is duly
authorized and has obtained all

 

4

--------------------------------------------------------------------------------



 

necessary consents and has taken all necessary actions to enter into, deliver
and perform this Agreement and this Agreement is the legal, valid and binding
obligation of Borrower enforceable against Borrower in accordance with its
terms.

 

5.             Condition Precedent to Effectiveness of this Agreement.  This
Agreement shall become effective as of the date (the “Amendment Effective Date”)
upon which:

 

(a)           Borrower shall have reimbursed Agent and Lenders for all fees,
costs and expenses presented as of the Amendment Effective Date;

 

(b)           Agent shall notify Borrower in writing that Agent has received one
or more counterparts of this Agreement duly executed and delivered by Borrower,
Agent and Lenders;

 

(c)           Agent shall have received one or more counterparts of the
Subordination Agreement duly executed and delivered by Cap 1 LLC, Borrower and
Agent;

 

(d)           Agent shall have received true, correct and complete copies of the
Note Purchase Agreement, the notes issued in connection therewith, and each
other material Permitted Convertible Indebtedness Document; and

 

(e)           Agent shall have received all other documents and instruments as
Agent or any Lender may reasonably deem necessary or appropriate to effectuate
the intent and purpose of this Agreement.

 

6.             Release.

 

(a)           In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, on behalf of itself and
each of its Affiliates and Subsidiaries and each of their respective successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and each Lender and
their respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (Agent, Lenders
and all such other persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Borrower or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
Amendment Effective Date, including, without limitation, for or on account of,
or in relation to, or in any way in connection with the Credit Agreement or any
of the other Financing Documents or transactions thereunder or related thereto.

 

5

--------------------------------------------------------------------------------



 

(b)           Borrower understands, acknowledges and agrees that its release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

 

(c)           Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

7.             Covenant Not To Sue.  Borrower, on behalf of itself and its
successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Releasee that it will not sue (at law, in equity, in any regulatory proceeding
or otherwise) any Releasee on the basis of any Claim released, remised and
discharged by Borrower pursuant to Section 6 above.  If Borrower or any of its
successors, assigns or other legal representatives violates the foregoing
covenant, Borrower, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all reasonable attorneys’
fees and costs incurred by any Releasee as a result of such violation.

 

8.             Advice of Counsel.  Each of the parties represents to each other
party hereto that it has discussed this Agreement with its counsel.

 

9.             Severability of Provisions.  In case any provision of or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any applicable jurisdiction, the validity, legality and enforceability of the
remaining provisions or obligations, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.

 

10.          Counterparts.  This Agreement may be executed in multiple
counterparts (including by electronic mail (pdf) transmittal of executed
signature pages), each of which shall be deemed to be an original and all of
which when taken together shall constitute one and the same instrument.

 

11.          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MARYLAND APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.

 

12.          Entire Agreement.  The Credit Agreement and the other Financing
Documents as and when amended through this Agreement embody the entire agreement
between the parties hereto relating to the subject matter thereof and supersede
all prior agreements, representations and understandings, if any, relating to
the subject matter thereof.

 

13.          No Strict Construction, Etc.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.  Time is of the essence for this
Agreement.

 

6

--------------------------------------------------------------------------------



 

14.          Costs and Expenses.  Borrower absolutely and unconditionally agrees
to pay or reimburse upon demand for all reasonable fees, costs and expenses
incurred by Agent and the Lenders in connection with the preparation,
negotiation, execution and delivery of this Agreement and any other Financing
Documents or other agreements prepared, negotiated, executed or delivered in
connection with this Agreement or transactions contemplated hereby.

 

[Remainder of page intentionally blank; signature pages follow.]

 

7

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year specified at the beginning hereof.

 

 

BORROWER:

 

 

 

OCULAR THERAPEUTIX, INC.

 

 

 

 

 

 

 

By:

/s/ Donald Notman               

(SEAL)

 

Name:

Donald Notman

 

 

Title:

Chief Financial Officer, Treasurer and Secretary

 

 

[Signatures continued on following page]

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------



 

 

AGENT:

 

 

 

MIDCAP FINANCIAL TRUST,

 

as Agent for Lenders

 

 

 

By: Apollo Capital Management, L.P.,

 

       its investment manager

 

 

 

By: Apollo Capital Management GP, LLC,

 

       its general partner

 

 

 

 

 

By:

/s/ Maurice Amsellem         

(SEAL)

 

Name:

Maurice Amsellem

 

Title:

Authorized Signatory

 

[Signatures continued on following page]

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------



 

 

LENDERS:

 

 

 

MIDCAP FINANCIAL TRUST

 

 

 

By: Apollo Capital Management, L.P.,

 

       its investment manager

 

 

 

By: Apollo Capital Management GP, LLC,

 

       its general partner

 

 

 

 

 

By:

/s/ Maurice Amsellem         

(SEAL)

 

Name:

Maurice Amsellem

 

Title:

Authorized Signatory

 

[Signatures continued on following page]

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------



 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

/s/ Lauren Cole

(SEAL)

 

Name:

Lauren Cole

 

 

Title:

Vice President

 

 

[Signatures continued on following page]

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------



 

 

FLEXPOINT MCLS SPV LLC

 

 

 

By:

/s/ Daniel Edelman         

(SEAL)

 

Name:

Daniel Edelman

 

Title:

Vice President

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------



 

 

ELM 2016-1 TRUST

 

 

 

By:

MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

 

 

 

 

By:

/s/ John O’Dea

(SEAL)

 

Name:

John O’Dea

 

 

Title:

Authorized Signatory

 

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------



 

 

ELM 2018-2 TRUST

 

 

 

By:

MidCap Financial Services Capital Management, LLC, as Servicer

 

 

 

 

 

 

 

By:

/s/  John O’Dea

(SEAL)

 

Name:

John O’Dea

 

Title:

Authorized Signatory

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

SIGNATURE PAGE

 

--------------------------------------------------------------------------------